--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 20th day of August, 2009.

AMONG:

> > > > SMARTLINX VOIP NETWORKS PRIVATE LIMITED, a company duly formed under the
> > > > laws of India, with its principal office at 5-9-22, 3rd Floor, My Home
> > > > Sarovar Plaza, Secretariat Road, Saifabad, Hydrabad – 500 063, India
> > > > 
> > > > (hereinafter called the "Company")

OF THE FIRST PART

AND:

> > > > SMARTLINX ACQUISITION CORP., a company duly formed under the laws of
> > > > Nevada, with its registered office at 8275 S. Eastern Avenue, Suite 200,
> > > > Las Vegas, NV, 89123
> > > > 
> > > > (hereinafter called the “Purchaser”)

OF THE SECOND PART

AND:

> > > > DAVID K. RYAN, of 19838 – 43rd Avenue, Langley, BC, V3A 6R4
> > > > 
> > > > (hereinafter called the "Principal Shareholder")

OF THE THIRD PART

AND:

> > > > CIGNUS VENTURES INC., a corporation duly formed under the laws of Nevada
> > > > with its principal office at Suite 410 – 103 East Holly Street,
> > > > Bellingham, WA, 98225
> > > > 
> > > > (hereinafter called "Cignus")

OF THE FOURTH PART

AND:

> > > > CITIGLOBAL LTD., a corporation duly formed under the laws of the
> > > > Republic of Mauritius with its registered office at 6th Floor Newton
> > > > Tower, Sir William Newton Street, Port Louis, Mauritius.
> > > > 
> > > > (hereinafter called the "Vendor")

OF THE FIFTH PART

--------------------------------------------------------------------------------

WHEREAS:

A.                The Purchaser has offered to purchase all of the issued and
outstanding shares of the Company;

B.                The Vendor has agreed to sell to the Purchaser all of the
issued and outstanding shares of the Company held by the Vendor on the terms and
conditions set forth herein;

C.                As additional consideration for the sale of the shares of the
Company to the Purchaser, the Principal Shareholder has agreed to transfer to
the Vendor certain shares of the Purchaser; and

D.                The parties wish to enter into this Agreement in order to
record the terms and conditions of the agreement among them the parties.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1.                  INTERPRETATION

1.1                Where used herein or in any amendments or Schedules hereto,
the following terms shall have the following meanings:

  (a)

"Business" means the business in which the Company is engaged, namely:

          (i)

providing technical support and back office services for Voice-Over Internet
Protocol (VOIP);

          (ii)

live on-line tutoring services utilizing its video enabled model and “Live
Tutor” website; and

          (iii)

any other enterprise that is directly related to the foregoing.

          (b)

"Closing Date" means the date that is five business days after the delivery of
those financial statements specified in paragraph 6.1 of this Agreement, but in
any event no later than September 30, 2009.

          (c)

"Cignus Audited Financial Statements" means those audited financial statements
of Cignus as at August 31, 2008, filed with the United States Securities and
Exchange Commission on January 14, 2009.

          (d)

"Cignus Financial Statements" means, collectively, the Cignus Audited Financial
Statements and the Cignus Unaudited Financial Statements.

          (e)

"Cignus Shares" means those fully paid and non-assessable shares in the common
stock of Cignus to be issued by Cignus to the Vendor as set out in paragraph
2.2.


--------------------------------------------------------------------------------


  (f)

“Cignus Unaudited Financial Statements” means those unaudited financial
statements of Cignus as at May 31, 2009, filed with the United States Securities
and Exchange Commission on July 15, 2009.

        (g)

“Cignus Warrants” means those warrants, in the form attached as Schedule “B”
hereto, entitling the holder to acquire one share in the common stock of the
Cignus for each warrant held, to be issued by Cignus to the Vendor pursuant to
paragraph 2.2.

        (h)

“Company Financial Statements” means the Company’s financial statements attached
as Schedule A hereto.

        (i)

"Company Shares" means the 10,000 equity shares of the Company legally and
beneficially owned by the Vendor.

        (j)

"Exchange Act" means the United States Securities Exchange Act of 1934.

        (k)

"FINRA" means the Financial Industry Regulatory Authority.

        (l)

"Principal Shares" means the 10,000,000 presently issued restricted shares in
the common stock of Cignus held by the Principal Shareholder to be transferred
to the Vendor as described in paragraph 2.3.

        (m)

“Rs” means Rupees of India.

        (n)

“Securities Act” means the United States Securities Act of 1933.

        (o)

“SEC” means the United States Securities and Exchange Commission.

        (p)

“Trademark” means those trademark applications described in Schedule “H” hereto.

1.2                All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

1.3                The following schedules are attached to and form part of this
Agreement:

  Schedule A – Company Financial Statements   Schedule B – Form of Cignus
Warrants   Schedule C – Employment, Service & Pension Agreements of the Company
  Schedule D – Real Property & Leases of the Company   Schedule E – Encumbrances
on the Assets of the Company   Schedule F – Company Litigation   Schedule G –
Cignus and the Purchaser Litigation   Schedule H – Patents, Trademarks, Trade
Names, Copyrights and Websites of the Company   Schedule I – Share Transfer Form
  Schedule J – Material Agreements of the Company


--------------------------------------------------------------------------------

2.                  SHARE EXCHANGE AND PURCHASE OF SHARES

2.1                The Vendor hereby covenants and agrees to sell, assign and
transfer to the Purchaser, and the Purchaser covenants and agrees to purchase
from the Vendor, the Company Shares.

2.2                In consideration for the sale of the Company Shares by the
Vendor to the Purchaser, Cignus shall:

  (a)

allot and issue to the Vendor 3,250,000 shares of Cignus’ common stock (the
“Cignus Shares”); and

        (b)

issue to the Vendor warrants to acquire 4,250,000 shares of Cignus common stock
at a price of $0.02 per share during the period of the date that is two (2)
years from the date of issuance (the “Cignus Warrants”).

2.3                As additional consideration for the Vendor entering into this
Agreement and completing the sale of the Company Shares to the Purchaser, the
Principal Shareholder agrees to transfer the Principal Shares (10,000,000 shares
in the common stock of the Purchaser) to the Vendor on the Closing Date for and
at an aggregate price of $10,000.

2.4                The Vendor acknowledges that the Cignus Shares are
“restricted securities” within the meaning of the Securities Act and will be
issued to the Vendor in accordance with Regulation S of the Securities Act. Any
certificates representing the Cignus Shares will be endorsed with the following
legend in accordance with Regulation S of the Securities Act:

> > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > > > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> > > > PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY
> > > > NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > > > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > > > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
> > > > SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT”.

2.5                The Vendor acknowledges that the Cignus Warrants and the
securities to be issued upon their exercise are “restricted securities” within
the meaning of the Securities Act and will be issued to the Vendor in accordance
with Regulation S of the Securities Act. Any certificates representing the
Cignus Warrants will be endorsed with the following legend in accordance with
Regulation S of the Securities Act:

> > > > “THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE
> > > > ISSUED UPON THE EXERCISE OF THESE WARRANTS HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > > > RELIANCE UPON AN

--------------------------------------------------------------------------------

> > > > EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> > > > REGULATION S PROMULGATED UNDER THE ACT. THESE WARRANTS MAY NOT BE
> > > > REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > > > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > > > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THESE
> > > > WARRANTS OR THE SECURITIES TO BE ISSUED ON THE EXERCISE OF THESE
> > > > WARRANTS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. THE
> > > > WARRANTS REPRESENTED BY THIS CERTIFICATE MAY NOT BE EXERCISED BY OR ON
> > > > BEHALF OF ANY U.S. PERSON AS THAT TERM IS DEFINED BY REGULATION S UNLESS
> > > > REGISTERED UNDER THE ACT OR AN EXEMPTION TO REGISTRATION IS AVAILABLE.”

3.                  COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE VENDOR

                                   The Company and the Vendor jointly and
severally covenant with and acknowledge, represent and warrant to Cignus, the
Purchaser and the Principal Shareholder as follows, and acknowledge that Cignus,
the Purchaser and the Principal Shareholder relying upon such covenants,
acknowledgements, representations and warranties in connection with the purchase
by the Purchaser of the Company Shares, the issuance by Cignus of the Cignus
Shares and the Cignus Warrants and the transfer by the Principal Shareholder of
the Principal Shares:

3.1                The Company has been duly incorporated and organized, is a
validly existing company with limited liability and is in good standing under
the laws of India; it has the corporate power to own or lease its property and
to carry on the Business; it is duly qualified as a company with limited
liability to do business and is in good standing with respect thereto in each
jurisdiction in which the nature of the Business or the property owned or leased
by it makes such qualification necessary; and it has all necessary licenses,
permits, authorizations and consents to operate its Business in accordance with
the terms of its business plan.

3.2                The total share capital of the Company consists of 1,500,000
equity shares, with a par value of Rs 10, of which 10,000 equity shares are
issued and outstanding.

3.3                The Vendor is the legal, beneficial and recorded owner of the
Company Shares, and has good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

3.4                No person, firm or corporation has any agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase from the Vendor of any of the
Company Shares.

3.5                No person, firm or corporation has any agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase,

--------------------------------------------------------------------------------

subscription, allotment or issuance of any of the unissued shares in the capital
of the Company or of any securities of the Company.

3.6                The Company does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations and will not prior to the Closing Date acquire, or agree to acquire,
any subsidiary or business without the prior written consent of the Purchaser.

3.7                The Company will not, without the prior written consent of
the Purchaser, issue any additional shares or ownership interest in the Company
from and after the date hereof to the Closing Date or create any options,
warrants or rights for any person to subscribe for or acquire any unissued
shares in the capital of the Company or ownership interest in the Company.

3.8                The Company is not a party to or bound by any guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

3.9                The books and records of the Company fairly and correctly set
out and disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company as at the date
hereof, and all material financial transactions of the Company relating to the
Business have been accurately recorded in such books and records.

3.10                The Company Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Company as at the date thereof and there will not be,
prior to the Closing Date, any material increase in the liabilities of the
Company other than increases arising as a result of carrying on the Business in
the ordinary and normal course.

3.11                The entering into of this Agreement and the consummation of
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of the constating documents or bylaws of the Company or
of any indenture, instrument or agreement, written or oral, to which the Company
or the Vendor may be a party.

3.12                The entering into of this Agreement and the consummation of
the transactions contemplated hereby will not, to the best of the knowledge of
the Company and the Vendor, result in the violation of any law or regulation of
India or of any states in which they are resident or in which the Business is or
at the Closing Date will be carried on or of any local laws, municipal bylaws or
ordinances to which the Company or the Business may be subject.

3.13                This Agreement has been duly authorized, validly executed
and delivered by the Company and the Vendor.

3.14                The Business has been carried on in the ordinary and normal
course by the Company since the date of the Company Financial Statements and
will be carried on by the Company in the ordinary and normal course after the
date hereof and up to the Closing Date.

3.15                No capital expenditures in excess of $5,000 have been made
or authorized by the Company since the date of the Company Financial Statements
and no capital expenditures in

--------------------------------------------------------------------------------

excess of $5,000 will be made or authorized by the Company after the date hereof
and up to the Closing Date without the prior written consent of the Purchaser.

3.16                Except as disclosed in the Schedules hereto, the Company is
not a party to any written or oral employment, service, consulting or pension
agreement, and, the Company does not have any employees or consultants who
cannot be dismissed on not more than one months notice without further
liability.

3.17                The Company does not have outstanding any bonds, debentures,
mortgages, notes, loans or other indebtedness, and the Company is not under any
agreement to create or issue any bonds, debentures, mortgages, notes or other
indebtedness, except liabilities incurred in the ordinary course of business.

3.18                Except as disclosed in the Schedules hereto, the Company is
not the owner or lessee of, and is not under any agreement to own or lease, any
real property.

3.19                Except as disclosed in the Schedules hereto, the Company
owns, possesses and has good and marketable title to its undertaking, property
and assets, and without restricting the generality of the foregoing, all those
assets described in the balance sheet included in the Company Financial
Statements, free and clear of any and all mortgages, liens, pledges, charges,
security interests, encumbrances, actions, claims or demands of any nature
whatsoever or howsoever arising.

3.20                The Company has its property insured against loss or damage
by all insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the Closing
Date; to the best of the knowledge of the Company and the Vendor, the Company is
not in default with respect to any of the provisions contained in any such
insurance policy and has not failed to give any notice or present any claim
under any such insurance policy in due and timely fashion.

3.21                The Company does not have any outstanding material
agreements, contracts or commitments, whether written or oral, of any nature or
kind whatsoever, including, but not limited to, employment, service, consulting
or pension agreements, other than those agreements expressly listed in the
Schedules hereto or otherwise expressly disclosed in this Agreement.

3.22                Except as provided in the Schedules hereto, there are no
actions, suits or proceedings (whether or not purportedly on behalf of the
Company), pending or threatened against or affecting the Company or affecting
the Business, at law or in equity, or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and neither the Company nor the Vendor are
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success.

3.23                The Company is not in material default or breach of any
contracts, agreements, written or oral, indentures or other instruments to which
it is a party and there are no facts, which, after notice or lapse of time or
both, that would constitute such a default or breach, and all such contracts,
agreements, indentures or other instruments are now in good standing and the
Company is entitled to all benefits thereunder. In particular, the Company’s
agreement dated January 27, 2009 with Bharat Sanchar Nigam Limited is in good
standing.

--------------------------------------------------------------------------------

3.24                The Company has the right to use all of the intellectual
property necessary to conduct the Business, including, but not limited to, the
patents, trademarks, trade names and copyrights both domestic and foreign, set
out in the Schedules hereto.

3.25                To the best of the knowledge of the Company and the Vendor,
the conduct of the Business does not infringe upon the patents, trademarks,
trade names or copyrights, domestic or foreign, of any other person, firm or
corporation.

3.26                To the best of the knowledge of the Company and the Vendor,
the Company is conducting, and will conduct, the Business in compliance with all
applicable laws, rules and regulations of each jurisdiction in which the
Business is, or will be, carried on, the Company is not in material breach of
any such laws, rules or regulations and is, or will be on the Closing Date,
fully licensed, registered or qualified in each jurisdiction in which the
Company owns or leases property or carries on, or proposes to carry on, the
Business to enable the Business to be carried on as now conducted and its
property and assets to be owned, leased and operated, and all such licenses,
registrations and qualifications are or will be on the Closing Date valid and
subsisting and in good standing and that none of the same contains or will
contain any provision, condition or limitation which has or may have a
materially adverse effect on the operation of the Business.

3.27                All facilities and equipment owned or used by the Company in
connection with the Business are in good operating condition and are in a state
of good repair and maintenance.

3.28                Except as disclosed in the Company Financial Statements and
the Schedules hereto, and except for salaries incurred in the ordinary course of
business since the date thereof, the Company has no loans or indebtedness
outstanding which have been made to or from directors, former directors,
officers, shareholders and employees of the Company or to any person or
corporate body not dealing at arm's length with any of the foregoing, and will
not, prior to closing, pay any such indebtedness unless in accordance with
budgets agreed in writing by the Purchaser.

3.29                The Company and the Vendor have made full disclosure to
Cignus, the Purchaser and the Principal Shareholder of all aspects of the
Business and has made all of its books and records available to the
representatives of Cignus, the Purchaser and the Principal Shareholder in order
to assist Cignus, the Purchaser and the Principal Shareholder in the performance
of its due diligence searches and no material facts in relation to the Business
have been concealed by the Company or the Vendor.

3.30                There are no material liabilities of the Company of any kind
whatsoever, whether or not accrued and whether or not determined or
determinable, in respect of which the Company or the Purchaser may become liable
on or after the consummation of the transaction contemplated by this Agreement,
other than liabilities which may be reflected on the Company Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Company Financial
Statements, none of which has been materially adverse to the nature of the
Business, results of operations, assets, financial condition or manner of
conducting the Business.

--------------------------------------------------------------------------------

3.31                The total liabilities of the Company do not exceed $150,000.
As at March 31, 2009, the Company was indebted to Nettlinx Limited in the amount
of $137,608, bearing interest at a rate of six percent (6%) per annum.

3.32                The Memorandum of Association, Articles of Association and
other constating documents of the Company in effect with the appropriate
corporate authorities as at the date of this Agreement will remain in full force
and effect without any changes thereto as at the Closing Date.

3.33                The directors and officers of the Company are as follows:

Name Position Job Thomas Thekkekkara Director, Chief Operating Officer
Nyayapathi Sunder Raj Director, Chief Executive Officer Manohar Loka Reddy
Director Pogula Chandra Sekhar Director

3.34                The Vendor is not a “U.S. Person” as defined by Regulation S
of the Securities Act and is not acquiring the Cignus Shares, the Cignus
Warrants and the Principal Shares for the account or benefit of such a U.S.
Person.

3.35                The Vendor represents and warrants to Cignus, the Purchaser
and the Principal Shareholder that it is acquiring the Cignus Shares, the Cignus
Warrants and the Principal Shares for investment purposes only, with no present
intention of dividing its interest with others or reselling or otherwise
disposing of any or all of the Cignus Shares, the Cignus Warrants and the
Principal Shares.

3.36                The Vendor was not in the United States at the time the
offer to acquire the Cignus Shares, the Cignus Warrants and the Principal Shares
was received.

4.                  COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
AND CIGNUS

                                   The Purchaser and Cignus covenant with and
represent and warrant to the Vendor and the Company as follows and acknowledge
that the Vendor are relying upon such covenants, representations and warranties
in entering into this Agreement:

4.1                The Purchaser has been duly incorporated and organized and is
validly subsisting under the laws of the State of Nevada; it has the corporate
power to own or lease its properties and to carry on its business as now being
conducted by it; and it is duly qualified as a corporation to do business and is
in good standing with respect thereto in each jurisdiction in which the nature
of its business or the property owned or leased by it makes such qualification
necessary.

4.2                Cignus has been duly incorporated and organized and is
validly subsisting under the laws of the State of Nevada; it is a reporting
issuer under the Exchange Act and is in good standing with respect to all
filings required to be made under such statutes with the SEC; it has the
corporate power to own or lease its properties and to carry on its business as
now being conducted by it; and it is duly qualified as a corporation to do
business and is in good standing

--------------------------------------------------------------------------------

with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

4.3                The authorized capital of Cignus consists of 200,000,000
shares with a par value of $0.001 per share, 100,000,000 shares of which are
common stock and 100,000,000 shares of which are preferred stock. There are
16,000,000 shares of common stock currently issued and outstanding as fully paid
and non-assessable shares and no shares of preferred stock issued and
outstanding.

4.4                No person, firm or corporation has any agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase, subscription,
allotment or issuance of any of the unissued shares in the capital of Cignus or
the Purchaser.

4.5                Except for Cignus completing a private placement of 2,500,000
units at a price of $0.02 per unit, with each unit consisting of one share of
Cignus’ common stock and one share purchase warrant exercisable at $0.02 per
share, Cignus and the Purchaser will not, without the prior written consent of
the Vendor, issue any additional shares from and after the date hereof to the
Closing Date or create any options, warrants or rights for any person to
subscribe for any unissued shares in the capital of Cignus and the Purchaser.

4.6                The directors and officers of the Purchaser are as follows:

  Name Position   David K. Ryan Director, President, Secretary and Treasurer

4.7                The directors and officers of Cignus are as follows:

  Name Position   David K. Ryan Director, CEO, CFO, President, Secretary and
Treasurer

4.8                The Cignus Audited Financial Statements present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Cignus as at the date thereof.

4.9                The Cignus Unaudited Financial Statements present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Cignus as of the date thereof and there will not be,
prior to the Closing Date, any material increase in the liabilities of Cignus.

4.10                There have been no material adverse changes in the financial
position or condition of Cignus or damage, loss or destruction materially
affecting the business or property of Cignus from the date of the Cignus
Unaudited Financial Statements to the Closing Date except as may be disclosed by
Cignus in Current Reports on Form 8-K filed with the SEC.

4.11                Cignus and the Purchaser have made full disclosure to the
Vendor of all material aspects of Cignus and the Purchaser’s business and has
made all of its books and records

--------------------------------------------------------------------------------

available to the representatives of the Vendor in order to assist the Vendor in
the performance of its due diligence searches and no material facts in relation
to Cignus and the Purchaser’s business have been concealed by Cignus and the
Purchaser.

4.12                Neither Cignus nor the Purchaser is a party to or bound by
any agreement or guarantee, warranty, indemnification, assumption or endorsement
or any other like commitment of the obligations, liabilities (contingent or
otherwise) or indebtedness of any other person, firm or corporation.

4.13                Except as disclosed in the Schedules attached hereto, there
are no actions, suits or proceedings (whether or not purportedly on behalf of
Cignus or the Purchaser), pending or threatened against or affecting Cignus, the
Purchaser or their business, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign and Cignus and the Purchaser are
not aware of any existing ground on which any such action, suit or proceeding
might be commenced with any reasonable likelihood of success.

4.14                Cignus' common shares are quoted on the FINRA OTC Bulletin
Board and Cignus is not in breach of any regulation, by-law or policy of, or any
of the terms and conditions of its quotation on the FINRA OTC Bulletin Board
applicable to Cignus or its operations.

4.15                Neither Cignus nor the Purchaser currently have any
employees and is not party to any collective agreements with any labour unions
or other association of employees.

4.16                Other than the Purchaser and CVI Exploration Ltd., Cignus
does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations and will not
prior to the Closing Date acquire, or agree to acquire, any subsidiary or
business without the prior written consent of the Company.

4.17                The business of Cignus and the Purchaser now and until the
Closing Date will be carried on in the ordinary and normal course after the date
hereof and upon to the Closing Date and no material transactions shall be
entered into until the Closing Date without the prior written consent of the
Vendor.

4.18                No liability, cost or expense will be incurred or payable by
Cignus or the Purchaser in connection with the disposition of any of its
properties.

4.19                Neither Cignus nor the Purchaser is indebted to any of its
directors or officers nor are any of Cignus or the Purchaser’s directors or
officers indebted to them.

4.20                Cignus and the Purchaser has good and marketable title to
its properties and assets as set out in Cignus Audited Financial Statements and
such properties and assets are not subject to any mortgages, pledges, liens,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever or howsoever arising.

4.21                The Corporate Charter, Articles of Incorporation and Bylaws
and any other constating documents of Cignus and the Purchaser in effect with
the appropriate corporate authorities as at the date of this Agreement will not
have been materially changed as at the Closing Date.

--------------------------------------------------------------------------------

4.22                Except for liabilities accrued in connection with legal,
auditing and accounting expenses for the preparation of this Agreement and in
order to complete the closing of the transactions contemplated therein, there
are no material liabilities of Cignus and the Purchaser of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which Cignus, the Purchaser or the Company may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Cignus Audited Financial Statements,
liabilities disclosed or referred to in this Agreement or in the Schedules
attached hereto, or liabilities incurred in the ordinary course of business and
attributable to the period since the date of the Cignus Audited Financial
Statements, none of which has been materially adverse to the nature of Cignus or
the Purchaser's business, results of operations, assets, financial condition or
manner of conducting Cignus or the Purchaser's business.

4.23                The total liabilities of CVI Exploration Ltd., a
wholly-owned subsidiary of Cignus, do not exceed $1,000 and CVI Exploration Ltd.
is in the process of being dissolved by the Registrar of Companies.

4.24                The entering into of this Agreement and the consummation of
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of the constating documents or bylaws of Cignus or the
Purchaser or of any indenture, instrument or agreement, written or oral, to
which Cignus or the Purchaser may be a party.

4.25                The entering into of this Agreement and the consummation of
the transactions contemplated hereby will not, to the best of the knowledge of
Cignus, result in the violation of any law or regulation of the United States or
the State of Nevada or of any local government bylaw or ordinance to which
Cignus, the Purchaser or their business may be subject.

4.26                This Agreement has been duly authorized, validly executed
and delivered by Cignus or the Purchaser.

4.27                Neither Cignus nor the Purchaser have contracts with any
officers, directors, accountants, lawyers or others which cannot be terminated
with not more than one month's notice.

4.28                No agreement has been made with Cignus or the Purchaser in
respect of the purchase and sale contemplated by this Agreement that could give
rise to any valid claim by any person against the Company or the Vendor for a
finder's fee, brokerage commission or similar payment.

4.29                Cignus, the Purchaser and the Principal Shareholder were
given the opportunity to inspect and carry out due diligence searches on the
Company and the Vendor.

5.                  COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL
SHAREHOLDER

                                   The Principal Shareholder covenants with and
represents and warrants to the Vendor and the Company as follows and
acknowledges that the Vendor is relying upon such covenants, representations and
warranties in entering into this Agreement:

--------------------------------------------------------------------------------

5.1                The Principal Shares are owned by the Principal Shareholder
as the beneficial and recorded owner with good and marketable title thereto,
free and clear of all mortgages, liens, charges, security interests, adverse
claims, pledges, encumbrances and demands whatsoever.

5.2                The Principal Shares shall indemnify and hold the Company and
the Vendor harmless from any liabilities arising from CVI Exploration Inc.

6.                  ACTS IN CONTEMPLATION OF CLOSING

6.1                The Company covenants and agrees with Cignus, the Purchaser
and the Principal Shareholder to, prior to or on the Closing Date, deliver to
Cignus and the Purchaser those audited and unaudited financial statements of the
Company as are required by Regulation S-K of the SEC in order to permit Cignus
to make the SEC filings required in respect of the purchase and sale of the
shares of the Company in accordance with this Agreement, including, but not
limited to, annual financial statements for the year ended March 31, 2009,
prepared in accordance with United States Generally Accepted Accounting
Procedures (“US GAAP”) and audited in accordance with PCAOB audit standards, and
unaudited interim financial statements for the period ended June 30, 2009,
prepared in accordance with US GAAP.

6.2                Cignus will take such steps as may be necessary, including
the filing of an information statement pursuant to Section 14(f) of the Exchange
Act and Rule 14f-1 thereunder, to effect the following changes in the officers
and directors of Cignus:

  Name Position   Abraham Joy
Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer & Director
  Job Thomas Thekkekkara Director   Nyayapathi Sunder Raj Director

7.                  CONDITIONS OF CLOSING

7.1                All obligations of the Cignus and the Purchaser under this
Agreement are subject to the fulfilment, at or prior to the Closing Date, of the
following conditions:

  (a)

The respective representations and warranties of the Vendor and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to Cignus and the Purchaser pursuant hereto shall be
substantially true and correct as of the date hereof and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of such date, regardless of the date as of which the
information in this Agreement or any such Schedule or certificate is given, and
Cignus and the Purchaser shall have received on the Closing Date certificates
dated as of the Closing Date, in forms satisfactory to counsel for Cignus and
the Purchaser and signed under seal by the Vendor and by two senior officers of
the Company to the effect that their respective representations and warranties
referred to above are true and correct on and as of the Closing Date with the
same force and effect as though made on and as of such date, provided that the
acceptance of such certificates and the closing of the transactions herein


--------------------------------------------------------------------------------


 

provided for shall not be a waiver of the respective representations and
warranties contained in Article 3 or in any Schedule hereto or in any
certificate or document given pursuant to this Agreement which covenants,
representations and warranties shall continue in full force and effect for the
benefit of Cignus and the Purchaser;

          (b)

the Company shall have caused to be delivered to the Purchaser an opinion of
legal counsel acceptable to Cignus and the Purchaser's legal counsel, in form
and substance satisfactory to Cignus and the Purchaser, dated as of the Closing
Date, to the effect that:

          (i)

the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;

          (ii)

the Company has been duly incorporated, organized and is validly existing under
the laws of India, it has the corporate power to own or lease its properties and
to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;

          (iii)

the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;

          (iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser;

          (v)

all necessary governmental and regulatory approvals, including, but not limited
to, those approvals required under the Foreign Exchange Management Act 1999
(India), to permit the transfer of the Company’s shares to the Purchaser and the
Principal Shares to the Vendor and the issuance of the Cignus Shares and Cignus
Warrants to the Vendor; and

          (vi)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of India, and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendor and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of India or of any other country or state in which the Vendor is
resident or the Company carries on business;

         

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Company, its shareholders and directors and all other matters


--------------------------------------------------------------------------------


 

which, in the reasonable opinion of counsel for Cignus and the Purchaser, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favorable to the completion of
such transaction.

        (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.

        (d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.

        (e)

The Company shall have delivered to Cignus and the Purchaser those financial
statements of the Company specified in paragraph 6.1 hereof.

7.2                In the event any of the foregoing conditions contained in
paragraph 7.1 hereof are not fulfilled or performed at or before the Closing
Date to the reasonable satisfaction of Cignus and the Purchaser, Cignus and the
Purchaser may terminate this Agreement by written notice to the Vendor and in
such event Cignus and the Purchaser shall be released from all further
obligations hereunder but any of such conditions may be waived in writing in
whole or in part by Cignus and the Purchaser without prejudice to its rights of
termination in the event of the non-fulfilment of any other conditions.

7.3                All obligations of the Company and the Vendor under this
Agreement are subject to the fulfilment, at or prior to the Closing Date, of the
following conditions:

  (a)

The representations and warranties of Cignus and the Purchaser contained in this
Agreement or in any Schedule hereto or certificate or other document delivered
to the Company and the Vendor pursuant hereto shall be substantially true and
correct as of the date hereof and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
such date, regardless of the date as of which the information in this Agreement
or any such Schedule.

          (b)

Cignus and the Purchaser shall have caused to be delivered to the Company either
a certificate of an officer of Cignus and the Purchaser or, at the Company’s
election, an opinion of legal counsel acceptable to counsel to the Company, in
either case, in form and substance satisfactory to the Company, dated as of the
Closing Date, to the effect that:

          (i)

Cignus and the Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada, it has the corporate power to
own or lease its properties and to carry on its business that is now being
conducted by it and is in good standing with respect to all filings with the
appropriate corporate authorities in Nevada and with respect to all annual and
quarterly filings with the SEC;


--------------------------------------------------------------------------------


  (ii)

the issued and authorized capital of Cignus and the Purchaser is as set out in
this Agreement and all issued shares have been validly issued as fully paid and
non-assessable;

        (iii)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, will not be in breach of any laws of Nevada and,
in particular, but without limiting the generality of the foregoing, the
execution and delivery of this Agreement by Cignus and the Purchaser has not
breached, and the consummation of the purchase and sale contemplated hereby will
not be in breach of, any securities laws of the United States of America;


 

and, without limiting the generality of the foregoing, that all corporate
proceedings of Cignus and the Purchaser, its shareholders and directors and all
other matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favorable to the completion of
such transaction.

        (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of Cignus and the Purchaser from that shown on or reflected in the
Cignus Audited Financial Statements.

        (d)

Cignus shall have made the Schedule 14F-1 Information Statement filing as
required under paragraph 6.2.

        (e)

The Principal Shareholder shall have delivered to the Company and the Purchaser
his resignation as the Chief Executive Officer, Chief Financial Officer,
President, Secretary, Treasurer and as a Director of Cignus.

7.4                In the event that any of the conditions contained in
paragraph 6.3 hereof shall not be fulfilled or performed by Cignus and the
Purchaser at or before the Closing Date to the reasonable satisfaction of the
Company and the Vendor then the Company and the Vendor shall have all the rights
and privileges granted to Cignus and the Purchaser under paragraph 6.2, mutatis
mutandis.

8.                  CLOSING ARRANGEMENTS

8.1                The closing shall take place on the Closing Date such time
and place as the parties may mutually agree.

8.2                On the Closing Date, upon fulfilment of all the conditions
set out in Article 7 which have not been waived in writing by Cignus and the
Purchaser or by the Company and the Vendor, as the case may be, then:

  (a)

the Company and/or the Vendor shall deliver to Cignus and/or the Purchaser:


--------------------------------------------------------------------------------


  (i)

Share Transfer Form in the form attached as Schedule “I” hereto and such other
documents as may be necessary to record the transfer of the Company to the
Purchaser in the appropriate commercial registry;

        (ii)

the certificates and officer's certificate or opinion referred to in paragraph
7.1; and

        (iii)

evidence satisfactory to Cignus and the Purchaser and its legal counsel of the
completion by the Company and the Vendor of those acts referred to in paragraph
7.1;


  (b)

the Vendor and the Company shall cause the Company Shares to be transferred into
the name of the Purchaser, or its nominee, to be duly and regularly recorded in
the books and records of the Company;

          (c)

Cignus and/or the Purchaser shall issue, execute and deliver to the Company
and/or the Vendor:

          (i)

certificates representing the Cignus Shares and the Cignus Warrants duly
endorsed with legends, acceptable to the Cignus's counsel, respecting
restrictions on transfer as required by or necessary under the applicable
securities legislation of the United States or any state;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
7.3;

          (iii)

sequential resignations and directors resolutions such that the following will
have been appointed directors and/or officers of Cignus immediately following
closing:


  Name Position   Abraham Joy
Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer & Director
  Job Thomas Thekkekkara Director   Nyayapathi Sunder Raj Director


  (iv)

all agreements, deeds or other documents (including but not limited to a power
of attorney) which are necessary to register the transfer of the Company from
the Vendor to the Purchaser in the appropriate commercial registry;


(d)

The Principal Shareholder shall deliver to the Vendor the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.

        (e) Following the Closing Date, Cignus agrees that:


--------------------------------------------------------------------------------


  (i)

it will change its corporate name to “Smartlinx Inc.”, which name change will be
effected by merging the Purchaser into Cignus. If the transactions contemplated
in this Agreement are not completed for any reason, Cignus will not proceed with
the change of its corporate name to “Smartlinx Inc.”;

        (ii)

it will complete a 2.7 for 1 forward split of its common stock; and

        (iii)

it will complete financing of at least $200,000 at a price to be determined; and

the parties acknowledge that the completion of paragraphs 8.2(e)(i), 8.2(e)(ii)
and 8.2(e)(iii) is not a condition precedent under this Agreement

9.                  GENERAL PROVISIONS

9.1                Time shall be of the essence of this Agreement.

9.2                This Agreement contains the whole agreement between the
parties hereto in respect of the purchase and sale of the Company Shares and
there are no warranties, representations, terms, conditions or collateral
agreements expressed, implied or statutory, other than as expressly set forth in
this Agreement.

9.3                This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Cignus and the Purchaser may not assign this Agreement without the consent of
the Company which consent may be withheld for any reason whatsoever.

9.4                Any notice to be given under this Agreement shall be duly and
properly given if made in writing and delivered or telecopied to the addressee
at the address as set out on page one of this Agreement. Any notice given as
aforesaid shall be deemed to have been given or made on, if delivered, the date
on which it was delivered or, if telecopied, on the next business day after it
was telecopied. Any party hereto may change its address for notice from time to
time by providing notice of such change to the other parties hereto in
accordance with the foregoing.

9.5                This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Nevada, and each of the parties hereto irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

9.6               No claim shall be made by the Company or the Vendor against
Cignus and the Purchaser, or by Cignus and the Purchaser against the Company or
the Vendor, as a result of any misrepresentation or as a result of the breach of
any covenant or warranty herein contained unless the aggregate loss or damage to
such party exceeds $5,000.

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SMARTLINX VOIP NETWORKS   SMARTLINX ACQUISITION CORP. PRIVATE LTD.              
  /s/ Manohar Loka Reddy   /s/ David K. Ryan Per: Manohar Loka Reddy   Per:
David K. Ryan             /s/ Pogula Chandra Sekhar     Per: Pogula Chandra
Sekhar    


CIGNUS VENTURES INC.   CITIGLOBAL LTD.                   /s/ David K. Ryan   /s/
Manohar Loka Reddy Per:    David K. Ryan,   Per: Manohar Loka Reddy          
 President, Secretary and Treasurer                 SIGNED, SEALED AND DELIVERED
    BY DAVID K. RYAN     in the presence of:                 /s/ Stephen F.X.
O’Neill   /s/ David K. Ryan Signature of Witness   DAVID K. RYAN       Stephen
F.X. O’Neill     Name           Suite 950, 650 W. Georgia St,     Address      
    Vancouver, BC V6B 4N8    


--------------------------------------------------------------------------------

SCHEDULE "A"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

COMPANY FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED
Foreign Subsidiary Financial Reporting Package
Table of Contents

1

Detailed Trial Balance

2

Balance Sheet

3

Statement of Operations

4

Statement of Stockholders' Equity

5

Fixed Asset Rollforward Schedule

6

Trade Receivable Schedule

7

Other Current Assets

8

Current Liabilities Schedule

9

Cost of Revenue

10

Selling, General & Administrative Expenses


--------------------------------------------------------------------------------


SMARTLINX VOIP NETWORKS PRIVATE LIMITED     5-9-22, 3rd Floor, My Home Sarovar
Plaza, Secretariat Road, Saifabad     Hyderabad - 500 063 Closing Rate 52.17
Trial Balance as at 31-03-2009 Average Rate 46.47   Date of Issue 44.98


    Rupees       Debit     Credit   Share Capital         100,000   Unsecured
Loans         7,179,000   Current Liabilities         336,685   Provisions      
  70,343   Deffered Tax liablity         13,576   Fixed Assets   645,839        
Accumulated Depreciation         187,361   Cash and Bank Balance   295,727      
  Loans & Advances   1,542,925         Miscellaneous Expenditure   975,827      
  Profit & Loss Account   3,727,653         Sales Accounts             Sales and
Service         1,248,471   Indirect Expenses             Salaries   1,241,677  
      Staffwelfare Expenses   694         Provident Fund   35,121        
P.F.Adminstrative Exp.   5,762         Bank Charges   34,708         Audit Fees
  11,030         Postage & Courier A/c   1,813         Printing & Stationery  
1,567         Professional Tax   2,500         Rates & Taxes Fee   12,205      
  Medical Expenses   1,800         Cost of VOIP Phones sold   144,500        
General Expencess A/c   50         Insurance A/c   3,503         Internet
Expenses A/c   10,361         Legal & Professional Charges   12,000        
Local Conveyance Exp   37,230         Currency Translation Adjustment A/c      
      Telephone Expenses (Cell Phone)   38,971         Travelling Expenses  
4,203         Depreciation   81,362         Miscellaneous Expenditure Written
off   245,014         Deffered taxes   13,576         FBT   7,817              
            9,135,436     9,135,436                


--------------------------------------------------------------------------------


SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009   31/03/2008 31/03/2007
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad Closing
Rate

52.17

39.90 Hyderabad - 500 063 Date of Issue 44.98 44.98   Average Rate 46.47 40.29
45.25 BALANCE SHEET    


    As at             March 31, 2009     March 31, 2008       USD     USD      
          ASSETS             Current Assets             Cash & cash equivalents
  5,669     3,893   Trade Receivables   17,499     2,988   Other Current Assets
  2,492     3,130   Total Current Assets   25,659     10,012                
Property and equipment, net   8,788     10,189   Other Non-Current Assets (Misc.
Expenditure not written-off   28,289     424   Profit & Loss Account   72,458  
  87,500   Currency Translation Ajustement Account   12,698     5,643          
          147,893     113,768                 LIABILITIES & SHARE HOLDER'S
EQUITY             Current Liabilities & Provisions             Current
Liabilities   145,410     111,544   Deffered Tax liablity   260     -          
      Total Current Liabilities   145,670     111,544                 Other
Non-Current Liabilities   -     -                 Total Liabilites   145,670    
111,544                 Shareholder's Funds             Common Stock, INR 10 par
value 15,000,000 (previous             year 100,000) shares authorized and
issued and             outstanding 10.000 shares (previous year 10,000shares)  
2,223     2,223                 Total Liabilities and Shareholder's Equity  
147,893     113,768  


--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED       5-9-22, 3rd Floor, My Home Sarovar
Plaza, Secretariat Road, Saifabad   31/03/2009   31/03/2008 Hyderabad - 500 063
Average Rate   46.47 40.29

STATEMENT OF OPERATIONS      

    Year ended       March 31, 2009       USD   Income       Sales and Service
revenue   26,866           Cost of Revenue   27,615           Gross Margin  
(749 )         Selling, general and administrative expenses   11,335  
Depreciation   1,751           Operating Income / (Loss)   (13,835 ) Interest
Expense   747   Income / (Loss) before taxes   (14,581 ) Taxes:       Current
Taxes   -   Deffered taxes   292   FBT   168   Net Income / (Loss)   (15,042 )


--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED
Statement of Stockholders Equity (in US GAAP)

    Shares     Share     Comprehensive     Retained     Total            
capital     Income     Earnings             Number           USD                
                        At March 31, 2008   10,000     2,223     -     87,500  
  87,500                                   Net Income for the Year 2008-09      
        (15,042 )   (15,042 )   (15,042 )                                 At
March 31, 2009   10,000     2,223     (15,042 )   72,458     72,458  


--------------------------------------------------------------------------------

 

SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009 31/03/2008 Fixed Asset
Rollforward (in US GAAP) Closing Rate 52.17   March 31, 2009 Avergae Rate 46.47
40.29


  Rupees     $USD     03/31/08
Balnce     Additions     Reclass
/
Disposal     03/31/09
Balance     03/31/08
Balance     Additions     Reclass
/
Dispos     03/31/09
Balance                                                     Computer Equipment
(H/W)   482,575     133,264     -     615,839   $ 9,250   $ 2,554     -   $
11,804                         -                           Racks   30,000     -
          30,000   $ 575   $ 0     -   $ 575                         -          
                Total   512,575     133,264     -     645,839   $ 9,825   $
2,554     -   $ 12,380                                                    
Accumulated Depreciation   105,999     81,362           187,361   $ 2,032   $
1,751     -   $ 3,783                                                     Net
Book Value   406,576     51,902     -     458,478   $ 7,793   $ 804     -   $
8,788                                                               Depreciation
Expense     (81,362 )   Depreciation Expense   $  1,751  


--------------------------------------------------------------------------------


SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009 31/03/2008 Trade Receivable
(in US GAAP) Closing Rate 52.17 39.90


    31/03/2009     31/03/2009     31/03/2008     31/03/2008       Rupees     USD
    Rupees     USD                             Gross Accounts Receivable  
912,911     17,499     119,240     2,988   Less: Maturities greater that 1 year
  -     -     -     -   Current portion   912,911     17,499     119,240    
2,988                             Rollforward of Allowance for Doubtful Accounts
                                                  Beginning allowance for
doubtful accounts                         Less: Amounts written-off            
            Add: Additional items included in allowance                        
Ending Allowance for Doubtful Accounts   -     -     -     -  


--------------------------------------------------------------------------------


SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009  31/03/2008  Other Current
Assets (in US GAAP) Closing Rate  52.17  39.90


    31/03/2009     31/03/2009     31/03/2008     31/03/2008       Rupees     USD
    Rupees     USD                             Loans & Advances   121,731    
2,333     124,897     3,130.25   Input VAT   5,780     111           -   Prepaid
Insurance   2,503     48           -       130,014     2,492     124,897    
3,130                                                                          
      Other Non-Current Assets (in US GAAP)                            
31/03/2009     31/03/2009     31/03/2008     31/03/2008       Rupees     USD    
Rupees     USD                             Bank Guarantee - BSNL   500,000    
9,584     -     -   Miscellaneous Expenses (to the extent not written-off)  
975,827     18,705     16,920     424                                 1,475,827
    28,289     16,920     424  


--------------------------------------------------------------------------------


SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009 Current Liabilites (in US
GAAP) Closing Rate 52.17


    31/03/2009     31/03/2009     31/03/2008     31/03/2008       Rupees     USD
    Rupees     USD                             CURRENT LIABILITIES              
          Sundry Creditors & Other payables   293,039     5,617     57,669    
1,445   Sundry debtors Cr balances   43,372     831     62,557     1,568  
Nettlinx Limited   273     5     4,247,928     106,464   Audit Fees   11,030    
211     22,460     563   Tds Payable   41,491     795     39,686     995   P F
Payable   8,565     164     6,656     167   Professional Tax Payable   540    
10     510     13   Telephone Expenses Payable   900     17     -     -   FBT
Payable   7,817     150     13,153     330   Nettlinx Limited   7,179,000    
137,608     -     -                                 7,586,027     145,410    
4,450,620     111,544  


--------------------------------------------------------------------------------



SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009 31/03/2008 Cost Of Revenue
(in USGAAP) Average Rate 46.47 40.29

 

    31/03/2009     31/03/2008       USD     USD                 Personnel Cost  
          Salaries   26,720     43,496   Staff Recruitment & Training Exp A/c  
-     434   Staffwelfare Expenses   15     116   Provident Fund   756     2,292
  P.F.Adminstrative Exp.   124     255             -       27,615     46,594  






--------------------------------------------------------------------------------



SMARTLINX VOIP NETWORKS PRIVATE LIMITED   31/03/2009 31/03/2008 Schedule for
Selling, General and Administrative Expenses (in USGAAP) Average Rate 46.47
40.29

 

    31/03/2009     31/03/2008       USD     USD   Selling, general and
administrative expenses             Advertisement & Publicity Exp   -     1,418
  Audit Fees   237     279   Business Promotions Exp.   -     248   Computer
Maintenance Exp   -     73   Postage & Courier A/c   39     21   Printing &
Stationery   34     1,085   Professional Tax   54     124   Rates & Taxes Fee  
263     93   Medical Expenses   39     69   Cost of VOIP Phones sold   3,110    
-   Discount - Voip   -     2,485   Electrical Maintenance Exp   -     286  
General Expencess   1     48   Insurance   75     -   Internet Expenses   223  
  389   Legal & Professional Charges   258     1,262   Local Conveyance Exp  
801     1,583   Telephone Expenses (Cell Phone)   839     2,436   Travelling
Expenses   90     550   Vehicle Maintenance   -     1,572   Voip Talktime
Expense   -     1,055   Networking Maintenance Expenses   -     1,001   Deferred
Revenue Exp.Written Off   5,181     -   Miscellaneous Expenditure Written off  
91     105       11,335     16,183                






--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED

NOTES TO FINANCIAL STATEMENTS

1.

Summary Of Significant Accounting Policies:

a. Basis of Preparation

The accompanying Financial Statements are reported in US Dollars (USD). The
Indian Rupee (INR) is the functional currency for the Company. The translation
of the functional currency into USD is performed for assets and liabilities
using the exchange rates in effect at the balance sheet date and for revenues,
costs and expenses using weighted average exchange rates prevailing during the
reporting periods. Adjustments resulting from the translation of functional
currency financial statements to reporting currency are accumulated and reported
as accumulated other comprehensive income, a separate component of shareholder’s
equity.

b. Foreign Currency Translation

Transactions in foreign currency are recorded at the exchange rate prevailing on
the date of transaction. Monetary assets and liabilities denominated in foreign
currencies are expressed in functional currency at the exchange rates in effect
at the balance sheet date. Revenues, costs and expenses are recorded using
exchange rates prevailing on the date of transaction. Gain or losses resulting
from foreign currency transactions are included in the statement of operations.

c. Use of estimates

The preparation of financial statements in conformity with US GAAP requires
Management to make estimates and assumptions that affect the amounts reported in
the financial statement and accompanying notes. Theses estimates are based on
information available as of date of the financial statements. Actual results,
therefore, could differ from those estimates.

d. Cash and cash equivalents

The company considers all highly liquid instruments with a maturity of three
months or less when purchased to be cash equivalents. Cash and claims to cash
that are restricted as to withdrawal or used in ordinary course of business are
classified as restricted cash and cash equivalents under other current assets.

e. Trade Receivables

Account receivables are amounts due from the customers. They are stated at their
estimated net realizable value.

f. Property and Equipment

Property and Equipment are stated at historical cost, less accumulated
depreciation, however these are re-stated in USD using the closing exchange
rate.

--------------------------------------------------------------------------------

Property and Equipment costing less than US $100 (INR 5,000) are depreciated
fully in the year of purchase. Depreciation is provided on a straight line basis
at the following rates:

Computer Equipment – 16.21%
Furniture & Fixtures – 4.75%

g. Income Taxes

Income taxes are accounted for under the asset and liability method. Deferred
tax assets and liabilities are recognized for the future consequences
attributable to differences between financial statement carrying amount of
existing assets and liabilities and their respective tax bases. Deferred tax
assets and liabilities are measured using enacted rates expected to apply to
taxable income in the years in which those temporary differences are expected to
be recovered or settled. The effect on deferred tax assets and liabilities of a
change in tax rates is recognized in income in the period that includes the
enactment date.

h. Revenue Recognition:

The Company has entered into an agreement with Nettlinx Limited for marketing
its VOIP network services. Revenue from the VOIP network services is recognized
on the basis of the receipt of order and completion of the projects.

i. Expenses

Cost s of revenue primarily includes the compensation cost of technical staff,
and other expenses incurred that are related to the generation of revenues.
Depreciation is not included in the costs of revenue and has been disclosed
separately in the statement of income.

Selling, general and administrative expenses generally include the compensation
costs of sales, management and administrative personnel, travel costs, and other
general expenses not attributable to costs of revenue.

j. Employee benefits

Contribution to defined Schemes such as Provident Fund and Employee’s State
Insurance Scheme are charged as incurred on accrual basis.

k. Recoverability of Long Lived Assets

US GAAP requires that the recoverable amount of an asset, including property,
plant and equipment, should be estimated whenever there is an indication that
the asset may be impaired. The company, at each balance sheet date and whenever
indications of impairment arise, evaluates the recoverability of the carrying
amount of its long lived assets through an assessment of the estimated future
undiscounted cash flows related to those assets. In the event that assets are
found to be carried at amounts, which are in excess of estimates gross future
cash flows, the carrying value of the related asset or group of assets is
reduced by which the carrying value exceeds the fair value.

--------------------------------------------------------------------------------

l. Cash and cash equivalents

Cash and cash equivalents consist of:

      As at March 31,         2009     2008         $     $     Cash on hand  
2,076     2,750                     Cash at bank   3,593     1,143              
          5,669     3,893  

m. Restricted Cash and cash equivalents

The Company does not have any cash and cash equivalents that are pledged with
any authority or institution and are restricted for use.

n. Other Current Assets

Other current assets including advances given to employees and other advances
that are recoverable within a period of one year.

o. Other Non-Current Assets

Other non-current assets include bank guarantee given to BSNL for use of their
infrastructure facility (band width) and preliminary and pre-operative expenses
incurred that are written-off over a period of five years starting from the end
of the financial year in which they have been incurred.

p. Related party transactions

During the year ended March 31, 2009 the Company has entered into transactions
with the following related parties:

  Name Nature of Relationship         Nettlinx Limited Company in which
directors are interested

Transactions with the above and outstanding balances are as follows:

      As of March 31,         2009     2008         $     $     Sales   26,866  
  18,330     Unsecured loan from Nettlinx Limited   137,608     -     Accounts
receivable from Nettlinx Limited   17,499     2,988  


--------------------------------------------------------------------------------

q. Income Tax

      As of March 31,         2009     2008         $     $     Income tax
consist of               - Current Tax   -     -     - Deferred Tax   292     -
    - Fringe Benefit Tax   168     290                     Total   460     290  


--------------------------------------------------------------------------------

SCHEDULE “B”

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

FORM OF CIGNUS WARRANTS

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH
STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.

CIGNUS VENTURES INC.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NO. «Warrant_Cert_No»

«IssueDateNo»

1.           Issuance

THIS IS TO CERTIFY THAT, for value received, CITIGLOBAL LTD. of
«Address_of_SubscriberNo», (the “Holder”), shall have the right to purchase from
CIGNUS VENTURES INC., a Nevada corporation (the “Corporation”),
«Number_Units_No» («No_of_WarrantsNo») fully paid and non-assessable shares of
the Corporation’s common stock (the “Common Stock”), subject to further
adjustment as set forth in Section 6 hereof, at any time until 5:00 P.M.,
Pacific time, on the «ExpireDayNo» day of «ExpireMonthNo», «ExpireYearNo» (the
“Expiration Date”) at an exercise price (the "Exercise Price") equal to
«ExercisePrix1No» USD per share.

2.          Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per share of Common Stock payable hereunder,
payable in cash or by certified or official bank check. Upon surrender of this
Warrant Certificate with the annexed Notice of Exercise Form duly executed,
together with payment of the Exercise Price for the shares of Common Stock
purchased, the Holder shall be entitled to receive a certificate or certificates
for the shares of Common Stock so purchased.

3.          Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant (the “Warrant Shares”).

4.          Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute

--------------------------------------------------------------------------------


Cignus Ventures Inc. 2   Common Stock Purchase     Warrant Certificate No.
«Warrant_Cert_No»          

and deliver a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.

5.          Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6.          Protection Against Dilution.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (1)

If and whenever the shares at any time outstanding shall be subdivided into a
greater or consolidated into a lesser number of shares, the Exercise Price shall
be decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation, the number of shares which can be purchased upon
the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (2)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (3)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (4)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.


--------------------------------------------------------------------------------


Cignus Ventures Inc. 3   Common Stock Purchase     Warrant Certificate No.
«Warrant_Cert_No»          

7.          Transfer to Comply with the Securities Act and Other Applicable
Securities Legislation

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the "Act") and have been issued to the
Holder pursuant to Regulation S of the Act on the representations of the Holder
in a subscription agreement executed by the Holder in favor of the Corporation.
Neither this Warrant nor any of the Warrant Shares or any other security issued
or issuable upon exercise of this Warrant may be sold, transferred, pledged or
hypothecated in the absence of an effective registration statement under the Act
relating to such security or an opinion of counsel reasonably satisfactory to
the Corporation that registration is not required under the Act. Each
certificate for the Warrant, the Warrant Shares and any other security issued or
issuable upon exercise of this Warrant shall contain a legend on the face
thereof, in form and substance satisfactory to counsel for the Corporation,
setting forth the restrictions on transfer contained in this Section. By
acceptance of this certificate, the Holder acknowledges and agrees that:

  (1)

The Holder will only sell the Warrants and the shares issuable upon exercise of
the Warrants (the “Warrant Shares") only in accordance with the provisions of
Regulation S of the Act, pursuant to registration under the Act, or pursuant to
an available exemption from registration pursuant to the Act;

        (2)

The Corporation will refuse to register any transfer of the Warrants and the
Warrant Shares not made in accordance with the provisions of Regulation S of the
Act, pursuant to registration under the Act, or pursuant to an available
exemption from registration;

        (3)

The Holder will not engage in hedging transactions except in accordance with the
Act;

        (4)

The Holder is not entitled to any registration rights with respect to the
Warrants or the Warrant Shares.

All certificates representing the Warrant Shares will be endorsed with the
following legend:

> > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND HAVE BEEN
> > > > ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
> > > > OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
> > > > SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> > > > TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
> > > > PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN
> > > > AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
> > > > TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> > > > COMPLIANCE WITH THE ACT.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Act to which the Holder is subject in selling or
transferring any Warrants or Warrant Shares and the Corporation may refuse to
register any sale or transfer not in compliance with such other securities
legislation.

8.          Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares

--------------------------------------------------------------------------------


Cignus Ventures Inc. 4   Common Stock Purchase     Warrant Certificate No.
«Warrant_Cert_No»          

issuable under this Warrant in the name other than that of the Holder, and in
any such case, the Corporation shall not be required to issue or deliver any
stock certificate until such tax or other charge has been paid or it has been
established to the Corporation’s satisfaction that no such tax or other charge
is due.

9.          Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: CIGNUS VENTURES INC.   Attention: David K. Ryan, President,
Secretary & Treasurer   Suite 410 – 103 East Holly Street   Bellingham, WA 98225
      Tel: (360) 306-1133 / Fax: (360) 230-7304         with a copy to: O’NEILL
LAW GROUP PLLC   Attention: Stephen F. X. O’Neill   435 Martin Street, Suite
1010 Blaine, Washington 98230       Fax: (360) 332-2291         HOLDER: At the
address set forth above.

10.        Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

CIGNUS VENTURES INC.
by its authorized signatory:


________________________
DAVID K. RYAN
President, Secretary & Treasurer

G:\Data\File Server\Client Files\4400-4499\4416\12-Acq of Live
Tutor\C-PurchAgmt\SPA_SCHEDULE B - WarrantCert-RegS_FORM.doc

--------------------------------------------------------------------------------

SUBSCRIPTION FORM

TO: CIGNUS VENTURES INC.   A Nevada Corporation (the “Corporation”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for ________________ shares of the common stock of CIGNUS
VENTURES INC. (the “Shares”) referred to in the Common Stock Purchase Warrant
Certificate No. «Warrant _Cert_NoNo» surrendered herewith according to the terms
and conditions thereof and herewith makes payment by cash, certified check or
bank draft of the purchase price in full for the Shares in accordance with the
Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

  NAME:     (Please Print)         ADDRESS:              

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

    (b)

The Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing my interest with others or of reselling or
otherwise disposing of all or any portion of the same;

    (c)

The Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

    (d)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

    (e)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;

    (f)

The Shares were offered to the Subscriber in direct communication between the
Subscriber and the Corporation and not through any advertisement of any kind;

    (g)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;


--------------------------------------------------------------------------------

2

(h)

This subscription form will also confirm the Subscriber’s agreement as follows:

      (i)

The Subscriber will only sell the Shares in accordance with the provisions of
Regulation S of the Act pursuant to registration under the Act, or pursuant to
an available exemption from registration pursuant to the Act;

      (ii)

The Corporation will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, or pursuant to an available exemption from
registration;

      (iii)

The Subscriber will not engage in hedging transactions except in accordance with
the Act;

      (iv)

The Subscriber has no right to require the Corporation to register the Shares
under the Act;

      (v)

The certificates representing the Shares will be endorsed with the following
legend:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> > PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT
> > BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
> > MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

  (vi)

The Subscriber is not a U.S. Person, as defined in Regulation S of the Act.

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this _____day of ____________________________, ____________.

  Signature of Subscriber:                 Name of Subscriber:                
Address of Subscriber:  



--------------------------------------------------------------------------------

SCHEDULE "C"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE COMPANY

1.

Employment Agreement dated October 5, 2006 between the Company and Job Thomas
Thekkekkara.

    2.

Employment Agreement dated June 1, 2009 between the Company and Sunder Raj
Nyayapathi.


--------------------------------------------------------------------------------

SCHEDULE "D”

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

REAL PROPERTY & LEASES OF THE COMPANY

1.

Lease Deed dated April 1, 2009 between the Company and Nettlinx Limited.


--------------------------------------------------------------------------------

SCHEDULE "E"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

ENCUMBRANCES ON THE ASSETS OF THE COMPANY

None.

--------------------------------------------------------------------------------

SCHEDULE "F"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

COMPANY LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "G"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

CIGNUS AND PURCHASER LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "H"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

Trademarks:


INDIA
TRADE MARK NUMBER

REGISTRATION
DATE


TRADE MARK
1745989 September 4, 2008 Word: “Live Tutor”       1479330 March 5, 2008 Word:
“Smartlinx”      

Websites:

1.

smartlinx.co.in

    2.

tutoronline.in

    3.

livetutor.co.in

    4.

livetutor.in

    5.

tutorconnect.co.in

    6.

tutorconnect.in

    7.

learnat.org

    8.

tutorconnect.org

    9.

tutorkonnect.com


--------------------------------------------------------------------------------

SCHEDULE "I"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

SHARE TRANSFER FORM

--------------------------------------------------------------------------------

[sharetransferx1x1.jpg]


--------------------------------------------------------------------------------

[sharetransferx2x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE "K"

to that Share Purchase Agreement
dated for reference as of the 20th day of August, 2009

MATERIAL AGREEMENTS OF THE COMPANY

 

1.

Agreement dated January 27, 2009 between Bharat Sanchar Nigam Limited and the
Company.

    2.

Loan Agreement dated November 20, 2006 between Netlinx Limited and the Company.


--------------------------------------------------------------------------------